Citation Nr: 1339111	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a brain injury.  


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for June 2013.  However, in a May 2013 letter the Veteran informed the Board that he would not be appearing and instructed the Board to proceed with the case.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for residuals of a brain injury.  Records in the claims file indicate the Veteran has been in receipt of Social Security Administration (SSA) disability benefits at least since January 2005.  However, documents related to the SSA award of benefits are not part of the record.  In order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the SSA records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2012).

Accordingly, the case is REMANDED for the following action:

1. Request and obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  A response, negative or positive, must be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative, if any, a supplemental statement of the case.  Allow an appropriate period of time for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


